FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE RATTLESNAKE COALITION,             
                Plaintiff-Appellant,
                v.
U.S. ENVIRONMENTAL PROTECTION                No. 05-36097
AGENCY, an agency of the United
States; MICHAEL O. LEAVITT,                   D.C. No.
                                           CV-04-00087-DWM
Administrator of the U.S. EPA;
                                               OPINION
CITY OF MISSOULA, a municipality
organized under the laws of
Montana,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
                for the District of Montana
        Donald W. Molloy, District Judge, Presiding

                 Argued and Submitted
         September 25, 2007—Seattle, Washington

                  Filed December 7, 2007

    Before: Betty B. Fletcher, Andrew J. Kleinfeld, and
            Ronald M. Gould, Circuit Judges.

                  Opinion by Judge Gould




                            16087
              RATTLESNAKE COALITION v. U.S. EPA            16091


                          COUNSEL

Craig Murdock, San Francisco, California; Carolyn K. Vinci,
Missoula, Montana, for plaintiff-appellant The Rattlesnake
Coalition.

Marilyn Kuray, Office of General Counsel, Environmental
Protection Agency, Washington, D.C.; Sue Ellen Wooldridge,
Assistant United States Attorney General, Washington, D.C.;
David C. Shilton, Lauren Fischer, Jennifer L. Scheller, Attor-
neys, United States Department of Justice, Environment and
Natural Resources Division, Washington, D.C., for defendant-
appellee United States of America.

Jim Nugent, City Attorney, and Susan A. Firth, Deputy City
Attorney, Missoula, Montana, for defendant-appellee City of
Missoula.


                           OPINION

GOULD, Circuit Judge:

   The Rattlesnake Coalition (“The Coalition”) appeals the
district court’s dismissal for lack of subject matter jurisdiction
and lack of standing of its action against the United States
Environmental Protection Agency (“the EPA”), the Adminis-
trator of the EPA, and the City of Missoula (“Missoula”). The
Coalition brought suit under the National Environmental Pol-
icy Act (“NEPA”), 42 U.S.C. § 4322, seeking injunctive,
declaratory, and other relief related to the preparation of Envi-
ronmental Assessments (“EAs”) and Environmental Impact
Statements (“EISs”) prior to implementation of the Missoula
16092         RATTLESNAKE COALITION v. U.S. EPA
Wastewater Facilities Plan Update (“MWFPU”). The Coali-
tion argues that the district court erred by evaluating its com-
plaint as two separate NEPA claims relating to two
constituent projects of the MWFPU, and thereby concluding
that the MWFPU itself was not a single, major federal action
subject to NEPA regulations. We have jurisdiction under 28
U.S.C. § 1291, and we affirm the district court.

                               I

   In the 1980s Missoula planned and made many improve-
ments to its wastewater treatment and collection system. In
1995, Missoula created the Wastewater Advisory Group, con-
sisting of representatives from city and county departments, to
lead the efforts to update the 1984 wastewater treatment plan.
In 1999, Missoula published the MWFPU, which identified
improvements necessary over a fifty-year period and sug-
gested the implementation of several projects costing more
than $88 million. MWFPU’s goals included developing plans
for wastewater treatment to protect the Clark Fork River and
for serving unsewered areas with a wastewater collection and
treatment system. Federal funds were not used in the creation
of MWFPU.

  In 1998, Missoula applied for a grant of $5 million from the
EPA to support completion of the wastewater treatment plant
upgrade (“WTPU”), a constituent project of MWFPU. The
EPA awarded the grant on September 21, 1998, subject to the
EPA’s NEPA review. The NEPA review consisted first of the
EPA’s adoption of an EA prepared by the Montana Depart-
ment of Environmental Quality (“DEQ”) to assess the envi-
ronmental impact of the projects identified in MWFPU. Also,
on June 6, 2000, the EPA signed a Finding of No Significant
Impact (“FONSI”) for MWFPU, which it published in the
Missoulian newspaper on June 18, 2000. The EPA received
no significant comments regarding the FONSI, and on July
31, 2000, the EPA notified Missoula of its final approval of
MWFPU for purposes of the $5 million grant.
              RATTLESNAKE COALITION v. U.S. EPA          16093
   From November 29, 2000 to September 8, 2003, the EPA
dispensed all of the $5 million grant. Missoula completed the
WTPU in October 2004, expending the entirety of the federal
grant in the completion of the project.

  In 2004, the United States Congress appropriated to the
EPA $500,000 earmarked for Missoula’s Rattlesnake Sewer
Project (“RSP”). On May 6, 2004, the EPA regional office
advised Montana DEQ that the EPA would undertake a
NEPA review specific to the RSP. On July 27, 2004, Mis-
soula applied to the EPA for a grant of the money from the
2004 appropriation.

   On May 7, 2004, the Coalition filed a complaint against the
EPA and Missoula alleging that the EPA should have pre-
pared an EIS on both the WTPU and the RSP. The Coalition
sought declaratory, injunctive and other relief against the EPA
and Missoula to prevent Missoula from taking any action
related to the planned construction of the RSP until the EPA
complied with NEPA.

   Both the EPA and Missoula filed Federal Rule of Civil Pro-
cedure 12(b)(1) motions to dismiss for lack of subject matter
jurisdiction. The district court granted both defendants’
motions, concluding that Missoula’s MWFPU was not a
major federal action triggering NEPA’s application. The dis-
trict court interpreted the Coalition’s complaint as alleging
two separate NEPA violations: one relating to the WTPU
grant and one relating to the application for RSP funding.

   The district court concluded that the Coalition did not have
constitutional standing with regard to the $5 million grant to
Missoula in 1998 for the WTPU, concluding that any harm it
suffered was not redressable because the upgrades were com-
plete and the federal funds were expended. As for the 2004
RSP appropriation, the district court ruled that it lacked sub-
ject matter jurisdiction because the EPA had not taken a final
agency action as required to trigger application of NEPA.
16094         RATTLESNAKE COALITION v. U.S. EPA
   The district court also concluded that it lacked subject mat-
ter jurisdiction to hear the Coalition’s claims against Mis-
soula. The district court based its dismissal on the fact that
Missoula, as a non-federal actor, was not subject to the
requirements of NEPA. The district court further held that the
Coalition lacked standing to bring the action because Mis-
soula could finance the construction of the RSP solely with
state funds and avoid NEPA requirements altogether.

   On September 30, 2005, the district court filed an order dis-
missing the case against both Missoula and the United States
for lack of standing and lack of subject matter jurisdiction.
The Coalition timely appealed.

                               II

   We review de novo a district court’s dismissal for lack of
subject matter jurisdiction. Luong v. Circuit City Stores, Inc.,
368 F.3d 1109, 1111 n.2 (9th Cir. 2004). The district court’s
factual findings relevant to its determination of lack of subject
matter jurisdiction, however, are reviewed for clear error.
United States v. Peninsula Communications, Inc., 287 F.3d
832, 836 (9th Cir. 2002). We also review de novo a district
court’s determination of a party’s standing to bring suit.
Buono v. Norton, 371 F.3d 543, 546 (9th Cir. 2004).

                               III

   Preliminarily, the United States argues that the Coalition
waived its ability to oppose the district court’s rulings by fail-
ing in its opening brief to challenge the district court’s deter-
mination that (1) the Coalition lacked standing because any
injury it suffered from the WTPU is not redressable, and (2)
the district court lacked jurisdiction over disposition of the
claim regarding the RSP because there has been no final
agency action by the EPA. We reject this argument because
the Coalition challenged both of the district court’s findings
in its opening brief.
              RATTLESNAKE COALITION v. U.S. EPA            16095
   The Federal Rules of Appellate Procedure require that a
brief contain the “appellant’s contentions and the reasons for
them, with citations to the authorities and parts of the record
on which the appellant relies . . . .” Fed. R. App. P.
28(a)(9)(A). Issues raised in an opening brief but not sup-
ported by argument are considered abandoned. Acosta-Huerta
v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992); Int’l Union of
Bricklayers & Allied Craftsman Local Union No. 20, AFL-
CIO v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.
1985) (“[W]e will not ordinarily consider matters on appeal
that are not specifically and distinctly raised and argued in the
appellant’s opening brief.”).

   [1] The Coalition’s opening brief challenges both of the
district court’s rulings in the body of its opening brief. The
Coalition’s discussion of what constitutes a major federal
action under NEPA and its argument that the district court
should have evaluated the MWFPU as a single, major federal
action instead of separately evaluating the WTPU and the
RSP, constitute a challenge to the district court’s dismissal for
lack of standing. The Coalition also contends in its opening
brief that the EPA waived sovereign immunity under the
Administrative Procedure Act (“APA”) so that NEPA pro-
vides jurisdiction for this action.

   [2] The Coalition’s opening brief mounts an attack on both
of the district court’s rulings. We therefore reject the waiver
argument presented by the United States and proceed to ana-
lyze the Coalition’s appeal.

                               IV

   We first address the Coalition’s claim that the district court
erred in evaluating the complaint as containing two separate
NEPA claims involving two distinct projects. The Coalition
argues that the district court should have evaluated the
MWFPU to determine if it, and not its constituent projects,
was a single, major federal action. The Coalition contends
16096         RATTLESNAKE COALITION v. U.S. EPA
that had the district court found MWFPU to be a major fed-
eral action, it would have found that the Coalition’s injury
was redressable in the form of adequate environmental review
of the uncompleted portion of the MWFPU in accordance
with NEPA and a stay of further construction of the project
until that review is completed. The Coalition’s argument fails,
however, because there is insufficient federal control over
MWFPU to make it a major federal action under NEPA.

    [3] To trigger the application of NEPA, an action must be
“federal.” 42 U.S.C. § 4332(2)(C); see also 40 C.F.R.
§ 1508.18(a) (“Actions include new and continuing activities,
including projects and programs entirely or partly financed,
assisted, conducted, regulated, or approved by federal agen-
cies . . . .”) (emphasis added). While “[t]here are no clear
standards for defining the point at which federal participation
transforms a state or local project into major federal action[,].
. . . ‘[m]arginal’ federal action will not render otherwise local
action federal.” Almond Hill Sch. v. U.S. Dep’t of Agric., 768
F.2d 1030, 1039 (9th Cir. 1985). To determine whether a state
development plan constitutes a major federal action under
NEPA, we look to “the nature of the federal funds used and
the extent of federal involvement.” Sierra Club v. Penfold,
857 F.2d 1307, 1314 (9th Cir. 1988). “While significant fed-
eral funding can turn what would otherwise be a state or local
project into a major federal action, consideration must be
given to a great disparity in the expenditures forecast for the
[local] and federal portions of the entire program.” Ka
Makani ‘O Kohala Ohana Inc. v. Dep’t of Water Supply, 295
F.3d 955, 960 (9th Cir. 2002) (internal quotation marks and
citations omitted). Federal decisionmakers must also retain
“power, authority, or control over” the state project. Id. at
960-61 (“[This authority] must be more than the power to
give nonbinding advice to the nonfederal actor . . . the federal
agency must possess actual power to control the nonfederal
activity”) (quoting Village of Los Ranchos de Albuquerque v.
Barnhart, 906 F.2d 1477, 1482 (10th Cir. 1990) (internal quo-
tation marks and citations omitted)).
              RATTLESNAKE COALITION v. U.S. EPA           16097
   [4] The creation of MWFPU was not a federal action. No
federal funds were used in MWFPU’s creation, and it is
uncontested that the Wastewater Advisory Group, solely com-
prised of representatives from city and county departments,
led efforts to develop the MWFPU. The creation of MWFPU
was not a major federal action and does not establish subject
matter jurisdiction in this case.

   [5] Nor was the implementation of MWFPU a major fed-
eral action. We have found that federal funding amounting to
just 10% of total estimated expenditures does not federalize
a project for purposes of NEPA application. Friends of the
Earth, Inc. v. Coleman, 518 F.2d 323, 329 (9th Cir. 1975).
Missoula officials estimated that the cost to complete all of
the planned improvements detailed in the MWFPU would
total over $88 million. To date, only $5 million in federal
funds have been awarded by the EPA. That $5 million federal
grant was used in the construction of the WTPU, a project that
cost just under $15 million to complete. While Congress has
also earmarked $500,000 for the RSP, the EPA has yet to
grant those funds to Missoula. As the district court found, the
total federal funds awarded to Missoula comprises just under
6% of the estimated implementation budget. The Coalition
stresses that the 6% calculation misrepresents the financial
involvement of the United States because federal funds will
no doubt be awarded in the future for the purpose of imple-
menting other projects under the MWFPU. However, we can-
not base our evaluation of the federal nature of the MWFPU
on speculation about the future federal funding of its constitu-
ent projects. If Missoula determines to seek federal funding,
it must apply to the EPA for federal funding for each constitu-
ent project of the MWFPU, and we cannot predict Missoula’s
action, or if funds are sought whether the EPA will fund these
future projects, and, if so, to what degree. The small propor-
tion of federal funding currently supporting the projects of the
MWFPU does not federalize the implementation of the entire
MWFPU.
16098            RATTLESNAKE COALITION v. U.S. EPA
   [6] Moreover, a local plan does not become a major federal
action subject to NEPA regulations merely upon its approval
by a federal agency. See Friends of the Earth, 518 F.2d at
328-29. The development and improvement of sewage treat-
ment by a municipality is intrinsically a local matter under the
responsibility of local government. NEPA does not apply to
an agency’s approval of a local government’s development
program comprised of “distinct projects with separate func-
tions and independent justifications,” even if some of the con-
stituent projects are entirely funded by the federal
government. See id. The United States must maintain deci-
sionmaking authority over the local plan in order for it to
become a major federal action. See Ka Makani, 295 F.3d at
960-61. The Coalition has neither demonstrated that the
WTPU is inextricably linked to the other projects proposed by
MWFPU nor shown that the United States maintains control
over the implementation of MWFPU.1 Absent a showing of
federal control of MWFPU, the EPA’s approval of MWFPU
and subsequent grant of $5 million to support the WTPU does
not elevate the entire MWFPU to the status of a major federal
action. The district court correctly evaluated the Coalition’s
complaint as containing two distinct NEPA claims.
  1
    Once challenged, the party asserting subject matter jurisdiction has the
burden of proving its existence. See Trentacosta v. Frontier Pac. Aircraft
Indus., Inc., 813 F.2d 1553, 1558 (9th Cir. 1987); see also 2 James Wm.
Moore et al., Moore’s Federal Practice § 12.30[5] (3d ed. 2007). Where
a plaintiff has “made a sufficient showing that a fact-intensive analysis is
required before a conclusion can be made as to whether the state and fed-
eral activities are so intertwined that the project qualifies as a major fed-
eral action,” this court has remanded the issue to the district court for
further discovery. Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1092 (9th
Cir. 2003). Here, however, the plaintiffs have failed to meet that burden.
Unlike the plaintiffs in Laub, who pointed to, among other things, lan-
guage in federal-state agreements that the respective agencies would
develop a single plan for implementing the project, the Coalition has failed
to provide any support for its contention of federal control of MWFPU.
              RATTLESNAKE COALITION v. U.S. EPA            16099
                               V

   Viewing the Coalition’s complaint as two distinct NEPA
claims—one involving the WTPU and the other involving the
RSP—we consider whether the district court properly dis-
missed both claims for lack of standing and lack of subject
matter jurisdiction.

                               A

   With regard to the WTPU claim, the district court con-
cluded that the Coalition lacked standing to bring suit in fed-
eral court. We affirm the district court’s dismissal for lack of
standing because any injury suffered by the Coalition due to
the EPA’s failure to follow NEPA procedures could not be
remedied when the complaint was filed.

   [7] To establish standing to sue in federal court, a plaintiff
must show that (1) the plaintiff has suffered an injury in fact,
(2) the injury is traceable to the defendant, and (3) a favorable
decision will redress the injury. Bennett v. Spear, 520 U.S.
154, 167 (1997). Fatal to the Coalition’s WTPU claim is the
third prong of the standing analysis: the Coalition cannot
show that there is a genuine likelihood that its injury will be
redressed if it succeeds on the merits. See id. The injuries
allegedly suffered by the Coalition include health problems
and a decrease in the enjoyment and value of their property.
Missoula completed construction of the WTPU in October of
2004 and fully expended the $5 million EPA grant in the pro-
cess. The Coalition’s injuries cannot be redressed now that the
WTPU is complete and the federal funds are expended. See
Gonzales v. Gorsuch, 688 F.2d 1263, 1268 (9th Cir. 1982)
(concluding that once the project was completed and the fed-
eral funds expended, the court could not bring about the water
pollution planning sought by the plaintiff); see also Friends
of the Earth, Inc. v. Bergland, 576 F.2d 1377, 1379 (9th Cir.
1978) (“Where the activities sought to be enjoined have
already occurred, and the appellate courts cannot undo what
16100         RATTLESNAKE COALITION v. U.S. EPA
has already been done, the action is moot.”). Requiring the
EPA to produce an EA and EIS with regard to the WTPU
would not redress any personal health or property injuries suf-
fered by the Coalition members as a result of the construction.
We hold that the Coalition lacks standing to bring its WTPU
claim in federal court.

                               B

   [8] With regard to the RSP claim, the district court con-
cluded that it lacked subject matter jurisdiction to adjudicate
the Coalition’s claim. The United States must waive its sover-
eign immunity before a federal court may adjudicate a claim
brought against a federal agency. United States v. Mitchell,
445 U.S. 535, 538 (1980). Here, because NEPA does not sub-
ject the EPA to suit, see 42 U.S.C. § 4321 et seq., the Coali-
tion has to establish waiver of immunity under the
Administrative Procedure Act (“APA”). See 5 U.S.C. §§ 702,
704. The APA permits a citizen suit against an agency when
an individual has suffered “a legal wrong because of agency
action” or has been “adversely affected or aggrieved by
agency action within the meaning of a relevant statute.” 5
U.S.C. § 702. When a claim is brought pursuant to the APA,
the agency action must be “final agency action for which
there is no other adequate remedy in court.” 5 U.S.C. § 704.
An agency action is “final” when (1) the agency reaches the
“consummation” of its decisionmaking process and (2) the
action determines the “rights and obligations” of the parties or
is one from which “legal consequences will flow.” Bennett,
520 U.S. at 177-78.

   The district court determined that Congress’s appropriation
of $500,000 for the completion of the RSP did not constitute
final agency action. The district court reasoned that, regard-
less of the congressional appropriation and earmark, the
Coalition’s claim would not be ripe until after the EPA
awards the money to Missoula.
              RATTLESNAKE COALITION v. U.S. EPA            16101
   [9] In its opening brief, the Coalition appeared to challenge
the district court’s dismissal for lack of subject matter juris-
diction by arguing that where Congress has earmarked federal
funds for a particular project via an appropriations act, the
funds should be considered dispersed and qualify as a final
agency action under the APA. This contention is not sup-
ported by administrative law. First, Congress is excluded from
the APA’s definition of an agency. 5 U.S.C. § 701(b)(1)(a)
(“ ‘agency’ means each authority of the Government of the
United States . . . , but does not include the Congress . . . .”).
Therefore, Congress’s appropriation of $500,000 to the EPA
earmarked for the RSP does not constitute a final agency
action under the APA. Second, the congressional appropria-
tion to the EPA of funds for a particular project does not con-
stitute a final agency action by the EPA until the EPA has
reviewed a grant application and decided to disburse the
funds. See Karst Envtl. Educ. & Prot., Inc. v. U.S. Envtl. Prot.
Agency, 403 F. Supp. 2d 74, 81 (D.D.C. 2005) (concluding
that there was no final agency action where HUD had yet to
consider and approve a grant application for disbursal of
appropriated funds because “the federal money is but an
expectancy that has not yet materialized”) (citation and inter-
nal quotation marks omitted), aff’d, No. 06-5059, 2007 U.S.
App. LEXIS 1943 (D.C. Cir. Jan. 30, 2007); Citizens Alert
Regarding the Env’t v. U.S. Envtl. Prot. Agency, 259 F.Supp.
2d 9, 20 (D.D.C. 2003) (“The possibility that federal funding
will be provided in the future is not sufficient to federalize a
state project, even when such funding is likely.”) (quoting
United States v. S. Fla. Water Mgmt. Dist., 28 F.3d 1563,
1573 (11th Cir. 1994)), aff’d, 102 F. App’x 167 (D.C. Cir.
2004). Even where, as here, Congress has specified the spe-
cific project to which funds should be allocated, the EPA does
not take a final agency action until it completes its review of
the grant application and decides to disburse the appropriated
funds. Before disbursal of the funds, the EPA could decide to
issue an EA and a FONSI or an EIS. Absent final agency
action, there was no jurisdiction in the district court to review
the NEPA claim.
16102         RATTLESNAKE COALITION v. U.S. EPA
                               C

   [10] The Coalition further argues that the EPA’s issuance
of an EA and FONSI with regard to the MWFPU are final
agency actions for purposes of judicial review. We have held
that an agency’s decision not to issue an EIS concludes the
agency’s procedural inquiry into the environmental impact of
a proposed project and therefore constitutes a final agency
action, regardless of whether the agency has decided to fund
the project. Friedman Bros. Inv. Co. v. Lewis, 676 F.2d 1317,
1319 (9th Cir. 1982). Had the Coalition established standing,
this argument would provide the district court with jurisdic-
tion to hear the WTPU claim, but it does not establish subject
matter jurisdiction with regard to the RSP claim. The EPA has
specifically declined to accept the EA of the MWFPU for the
RSP, and there is no indication in the record that the EPA has
subsequently adopted an EA for the RSP. As a result, the EPA
has not concluded its procedural inquiry into the environmen-
tal impact of the RSP, and the district court properly held that
it lacked subject matter jurisdiction to hear the Coalition’s
RSP claim.

                               D

   [11] Finally, the Coalition argues that dismissal of its RSP
claim for lack of subject matter jurisdiction combined with
dismissal of its WTPU claim for lack of standing means that
in a case involving a major federal action, claimants will be
barred from bringing suit against the EPA for violations of the
procedural requirements of NEPA: On the one hand, if the
claimants sue before the agency has made a final decision to
disburse the funds, the suit will be dismissed for lack of sub-
ject matter jurisdiction. On the other hand, if filed after the
disbursement, the suit will be dismissed because no relief pro-
vided by the court could redress the procedural violation.
While the window for such claims may be narrow, a claimant
can file suit and simultaneously seek a preliminary injunction
as soon as the federal agency makes a final decision to award
                 RATTLESNAKE COALITION v. U.S. EPA                     16103
the grant but before the funds are entirely disbursed by the
federal agency. Here, for example, the EPA notified Missoula
of its decision to award the $5 million grant on September 21,
1998 and informed Missoula of its final approval of the
MWFPU for purposes of the grant on July 31, 2000, but did
not begin to disburse the funds until November 29, 2000 and
did not conclude disbursement until September 8, 2003, pro-
viding ample time for a claimant to file suit under NEPA. The
APA applies to waive sovereign immunity only after final
agency action. 5 U.S.C. § 704. Before final agency action has
occurred, an action against the EPA for procedural violations
of NEPA is premature and a federal court lacks subject matter
jurisdiction to hear the claim.

                                     VI

   [12] The district court also dismissed the Coalition’s action
against Missoula for lack of subject matter jurisdiction and
lack of standing, and the Coalition appeals that dismissal.2
“Usually, the federal government is the only proper defendant
in an action to compel compliance with NEPA.” Laub, 342
F.3d at 1091-92 (citation and internal quotation marks omit-
ted). Where state and federal projects are not interrelated and
do not constitute a single federal action under NEPA, nonfed-
eral entities cannot be defendants in a NEPA suit. See id.
Because we have held that the MWFPU is not a major federal
action and the RSP is not a final agency action, Missoula is
not a proper defendant and the district court did not err in dis-
missing the claims against Missoula for lack of subject matter
jurisdiction.
   2
     Missoula asked the district court to dismiss the Coalition’s claim for
(1) lack of jurisdiction, (2) failure to state a claim, (3) failure to join all
necessary parties, (4) failure to exhaust all administrative remedies, (5)
laches, and (6) lack of standing. The district court, however, dismissed the
Coalition’s claim only for lack of jurisdiction and lack of standing. Mis-
soula did not appeal the district court’s rejection of the alternate grounds
for dismissal. We do not address the alternate grounds here.
16104         RATTLESNAKE COALITION v. U.S. EPA
   [13] Likewise, the district court properly dismissed the
claims against Missoula for lack of standing. NEPA requires
federal agencies to prepare an EIS when there are major fed-
eral actions significantly affecting the quality of the human
environment. 42 U.S.C. § 4321 et seq. A local government
can prepare an EA, but the federal agency must adopt the EA
in order for it to qualify as an agency’s environmental review
for purposes of NEPA. Id. Only the federal government, not
the local government, can adopt the EA and EIS that the
Coalition seeks as its relief. Therefore, no order issuing from
the district court in a claim against Missoula could grant the
relief requested by the Coalition: Missoula cannot issue an
EIS on behalf of the EPA.

  AFFIRMED.